Citation Nr: 1046722	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on October 8, 2008, at East Jefferson General 
Hospital in New Orleans, Louisiana.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982, to February 
1987.  He died in November 2009.



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 administrative decision which 
found the Veteran to be ineligible for reimbursement of medical 
expenses.


FINDINGS OF FACT

In November 2010 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, New Orleans, Louisiana 
that the appellant died in November 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  



ORDER

The appeal is dismissed.


		
                                                    J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


